Russell, J.
1. The release of a laborer from his contract of employment is a sufficient consideration to support the promise of a third person to pay a debt of the laborer to his employer, the debtor being likewise released from payment of the debt. Wilson v. McDougald, ante, 74 (76 S. E. 755); McDaniel v. Akridge, ante, 79 (76 S. E. 755).
2. A parol promise of the nature above indicated is valid and binding, if the employer, in consideration of the agreement to pay the debt, performs his part of the contract by releasing the debtor from the indebtedness and from the contract of labor.
3. The demurrer to the petition was properly overruled.
4. There was evidence to authorize the verdict, and none of the assignments of error upon the admission of evidence and the charge of the court are erroneous for any of the reasons alleged. Judgment affirmed.